DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 has 2 periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US 2006/0109369.
In regard to claim 1, Yamazaki, US 2006/0109369, discloses a camera for detecting an object in a detection zone, the camera comprising: 
- an image sensor (see figure 3, element 34) for recording image data (see figure 46), 
- a reception optics (see figure 3, element 12) having a focus adjustment unit for setting a focal position (see figure 46), 
- a distance sensor (see figure 3, element 14) for measuring a distance value from the object (see para 44), and 
- a control and evaluation unit (see figure 3, element 40) connected to the distance sensor (24) and the focus adjustment unit to set a focal position in dependence on the distance value (see para 51), 
wherein the control and evaluation unit is configured to determine a distance value with the distance sensor via a variable measurement duration that is predefined in dependence on a provisional distance value such that a measurement error of the distance value and thus, on a recording of image data of the object, a focus deviation of the set focal position from an ideal focal position remains small enough for a required image sharpness of the image data (see para 92-103: the control and evaluation unit or control CPU 40 determines the distance value is within a threshold to maintain sharpness of the image).
In regard to claim 2, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 1, wherein the distance sensor is integrated in the camera (see figure 1, element 14a and 14b).
In regard to claim 3, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 1, wherein the distance sensor is configured as an optoelectronic distance sensor (see para 44).
In regard to claim 4, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 3, wherein the optoelectronic distance sensor is in accordance with the principle of the time of flight process (see para 44).
In regard to claim 7, Yamazaki, US 2006/0109369, discloses the camera system in accordance with claim 1, wherein the distance sensor is configured to produce individual distance measurement values after a fixed individual measurement time it; and wherein the control and evaluation unit is configured to set a required measurement duration as a multiple of the individual measurement duration by a plurality of individual measurements (see para 55-56).
In regard to claim 10, Yamazaki, US 2006/0109369, discloses the camera system in accordance with claim 7, wherein the provisional distance value is an individual distance measurement value or a previous running average over some individual measurements (see para 55-56).
In regard to claim 13, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 1, wherein the required image sharpness is achieved when the object is still recorded with the set focal position in a depth of field range (see para 14 and 71-72).
In regard to claim 17, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 1, wherein the control and evaluation unit is configured already to vary the focal position during the measurement duration (see para 51 and 83-86).
In regard to claim 19, since Yamazaki, US 2006/0109369, discloses the camera and its operation as described above in regard to claim 1, the method of claim 1 is also disclosed (see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 2006/0109369, in view of Torabi, US 2014/0055662.
In regard to claim 18, Yamazaki, US 2006/0109369, discloses the camera in accordance with claim 1.  The Yamazaki reference does not specifically disclose wherein the camera is installed in a stationary manner at a conveying device that guides objects to be detected in a direction of conveying through the detection zone.
Torabi, US 2014/0055662, discloses an imaging system with a distance measuring sensor with the camera is installed in a stationary manner at a conveying device that guides objects to be detected in a direction of conveying through the detection zone (see para 41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of  Yamazaki, US 2006/0109369, in view of Torabi, US 2014/0055662, to have the camera installed in a stationary manner at a conveying device that guides objects to be detected in a direction of conveying through the detection zone, in order to deliver a sharp image of the conveyor belt.

Allowable Subject Matter
Claims 5, 6, 8, 9, 11, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0106607, discloses an imaging device with a distance sensor with a focus adjustment position.  US 2020/0217957, discloses an imaging system with a distance measuring device that performs focus adjustment.  US 2019/0250364, discloses an imaging system focus adjustment that images a conveyor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs